Citation Nr: 0407790	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1990 
to June 1991, including service in Southwest Asia from 
November 1990 to May 1991.  He also served in the National 
Guard

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for skin 
conditions and denied service connection for posttraumatic 
stress disorder (PTSD).  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
PTSD.  

The veteran testified before the undersigned member of the 
Board sitting at the RO in September 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to a March 2002 VA PTSD compensation examination 
report, the veteran's symptoms did not meet the criteria for 
a diagnosis of PTSD.  More recent VA outpatient treatment 
reports contain a diagnosis of PTSD.  Therefore, prior to 
adjudication it would be helpful to have the veteran re-
examined by a psychiatrist to determine whether he has PTSD 
and, if so, whether it is related to active service.  

According to the claims file, the veteran served in Southwest 
Asia from November 7, 1990, to May 29, 1991, as a member of 
the 1244th Transportation Company, 180th Transportation 
Battalion.  His unit reportedly transported and supplied the 
504th Infantry Regiment, 82nd Airborne Division.  

The veteran has claimed that he was in combat.  He reported 
that he drove through areas of unexploded bombs and bomblets 
and that he saw some of those who wounded in action or killed 
in action, as well as body parts.  His DD-214 reflects that 
his Military Operational Specialty Code (MOS) was 88M10, 
vehicle driver.  The record does not contain conclusive 
evidence of participation in combat, such as the award of the 
Purple Heart or other decoration from which combat can be 
inferred; however, the details supplied above should be 
submitted to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify that the 
claimed stressors occurred or, in the alternative, whether 
the veteran has participated in combat.  

The veteran's representative has requested that VA obtain the 
veteran's official personnel file (OPF) from the National 
Personnel Records Center (NPRC), as this might help 
corroborate the claimed stressors or supply missing details.  

Accordingly, in order to assist the veteran in the 
development of his claim, it is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should request the veteran's 
OPF from the NPRC.  

3.  The RO is requested to obtain any 
additional VA treatment records covering 
the period from September 6, 2003 to the 
present. 

4.  To the extent possible, the RO should 
thereafter prepare a summary of all of 
the claimed stressors.  This summary and 
any additional information should be sent 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150- 3197.  Ask USASCRUR to provide any 
information, which might corroborate the 
veteran's alleged stressors, including 
morning reports, after-action reports, 
lessons learned, unit historical records, 
records of attacks, casualties, 
decorations awarded, and the location of 
his unit from November 1990 to May 1991.

5.  Only if a stressor(s) has been 
verified by the RO, then VA examinations 
should be performed by a psychiatrist and 
a psychologist who have not previously 
conducted a VA compensation examination 
of the appellant, if feasible, in order 
to determine the presence, severity and 
etiology of the claimed PTSD.  The claims 
folder must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has been verified by the RO or by the 
Board may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified inservice 
stressors. A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Following the above, the RO should 
then readjudicate the issue on appeal.  
In the event that any action taken 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case, and an opportunity to 
respond.  Thereafter, the case should 
again be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


